Citation Nr: 0807336	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision the RO denied 
service connection for the cause of the veteran's death, and 
the appellant's disagreement with that decision led to this 
appeal.  


FINDINGS OF FACT

1.  The veteran died in March 2004 at the age of 76 years, 
and the death certificate lists his immediate cause of death 
as aspiration pneumonia due to altered mental state and lists 
previous stoke as the underlying cause; the death certificate 
lists the following as other significant conditions 
contributing to death but not resulting in the underlying 
causes:  dehydration, coronary artery disease, anemia, 
chronic airway obstruction, pancreatitis, hypertension, and 
history of lung cancer.  

2.  During the veteran's lifetime, service connection was in 
effect for chronic right obliterative pleurisy, which was 
rated as 10 percent disabling.  

3.  There is no competent evidence showing that the veteran's 
aspiration pneumonia, altered mental state, stroke, 
dehydration, coronary artery disease, anemia, chronic airway 
obstruction, pancreatitis, hypertension, or lung cancer had 
its onset in service, was present within any applicable 
presumptive period following service, or was caused or 
chronically worsened by the veteran's service-connected 
chronic right obliterative pleurisy; there is no competent 
evidence that the veteran's service-connected chronic right 
obliterative pleurisy rendered the veteran materially less 
capable of resisting the effects of any principal or 
underlying cause of death or any condition that contributed 
to his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  An original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

In this case, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse, in 
May 2004.  In a June 2004 letter to the appellant, which was 
prior to the initial adjudication of the appellant's claim, 
the RO notified the appellant that one way to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits was that the evidence must show the veteran died 
from a service-related injury or disease.  The RO notified 
the appellant that after reviewing her file it had discovered 
that she might be entitled to DIC due to the veteran's 
service-connected condition at the time of his death, chronic 
pleurisy.  The RO told the appellant that if she wished to 
purse this claim, she was requested to provide medical 
evidence showing that the veteran's service-connected 
condition caused or contributed to his death.  The RO 
requested that the appellant provide medical evidence that 
provides a link between the cause of death and the veteran's 
service-connected condition.  

The June 2004 letter notified the appellant of what evidence 
VA would obtain and what evidence she should submit.  The 
letter explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The RO informed the appellant that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The RO requested that the 
appellant let the RO know if there was any other evidence or 
information that she thought would support her claim.  

In view of the foregoing, the Board finds that the appellant 
was informed to submit all relevant evidence in her 
possession and that she received notice of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board notes that the claims 
file includes the veteran's service medical records and post-
service VA examination repots.  The appellant submitted the 
veteran's death certificate and private medical records, 
including his final hospital summary.  In November 2004, at 
the RO's request, a VA physician reviewed the veteran's 
claims folder and offered an opinion as to whether the 
veteran's service-connected pleurisy was related to the 
veteran's death.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the appellant with respect 
to her claim for service connection for the cause of the 
veteran's death, and no additional assistance or notification 
is required.  The appellant has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. 384, 392-94 (1993).  

Service connection for the cause of the veteran's death

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arteriosclerosis, 
hypertension, and malignant tumors, if manifested to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The certificate of death shows that the veteran died in 
March 2004 at 76 years of age and that the immediate cause of 
his death was aspiration pneumonia due to altered mental 
status and lists previous stoke as the underlying cause.  The 
death certificate lists dehydration, coronary artery disease, 
anemia, chronic airway obstruction, pancreatitis, 
hypertension, and history of lung cancer as other significant 
conditions contributing to death but not resulting in the 
underlying cause.  

Service medical record show the veteran was admitted to a 
camp hospital in December 1946 with a two-week history of 
constant pain in his right chest, but accentuated on 
breathing.  This was found to be a symptom of a pleural 
effusion.  During hospitalization the veteran underwent a 
chest tap.  He was transferred to a general hospital in 
February 1947, and chest X-ray on admission showed a small 
collection in the right pleural space.  He remained 
hospitalized ad was observed for pulmonary tuberculosis.  
Chest X-ray in early June 1947 showed only old residual 
pleural thickening at the right costrophrenic angle.  There 
was no evidence of fluid.  The veteran was discharged to duty 
and was readmitted and hospitalized for two weeks in 
July 1947with complaints of right chest pain.  X-rays of the 
chest in July 1947 showed the parenchyma of both lung fields 
was clear.  The right costophrenic angle was obliterated, 
with slight thickening of the lateral chest wall pleura.  At 
the time the veteran was discharged to duty in July 1947, the 
final diagnosis was right chronic adhesive pleuritis.  

At the veteran's initial VA examination in November 1949, he 
reported he had had daily right chest pain since service 
discharge.  X-rays showed what the radiologist said was 
apparently an old costophrenic pleural adhesion on the right 
side.  There were a few calcified hilar and peri-hilar notes, 
but there was no active pulmonary disease.  After clinical 
examination, the diagnosis was pleurisy, right chest, 
chronic, moderately severe.  In a memorandum dated in 
July 1958, the chief of a VA chest clinic reviewed chest 
X-rays dated from October 1950 through March 1958 and his 
interpretation of each was pleurisy, right, otherwise 
negative chest.  The diagnosis shown in VA chest X-ray 
reports in July 1958 and July 1959 was minimal pleural 
scarring, right base, otherwise negative chest.  

At a VA examination in June 1976, the veteran complained of 
increasing symptoms of pain on the right side when he took a 
deep breath.  He said he had colds a lot and coughed a lot 
and smoked about a pack of cigarettes a day and used to smoke 
more.  After clinical examination, the impression was normal 
cardiopulmonary system.  A chest X-ray showed a blunting of 
the right costophrenic angle, but otherwise no abnormality.  
The examining physician commented that the X-ray evidence of 
blunting of the costophrenic angle on the right indicated old 
pleurisy in the base, but there was no conceivable way it 
could cause pain.  He said it could cause some minimal 
restriction of pulmonary function, which was not symptomatic.  

VA medical records dated from January 1997 to March 1999 show 
the veteran received treatment for essential hypertension, 
osteoarthritis, hyperlipidemia, and chronic low back pain.  
Those records include the report of an April 1998 chest 
X-ray.  The radiologist said there was hyperaeration with 
flattening of the diaphragm.  The radiologist said she saw no 
evidence of an acute infiltrate, nor did she see any 
mediastinal or hilar abnormality. The radiologist noted 
pleural thickening in the right costophrenic angle and said 
it probably was due to old scarring.  She said there was no 
significant change since December 1992.  

In conjunction with her claim of entitlement to service 
connection for the cause of the veteran's death, the 
appellant submitted private medical records dated in February 
and March 2004.  

Records from St. Mary Hospital show that in February 2004, 
the veteran was admitted from the emergency room having been 
seen there with complaints of pain in his left leg and left 
shoulder.  In the report of the admission history and 
physical examination, it was noted that the veteran had a 
history of cerebrovascular accident, hypertension, coronary 
artery disease, and diabetes, but the veteran denied any of 
these problems.  On review of systems it was noted that the 
veteran denied any other heart, lung, or gastrointestinal 
problems previously.  The examining physician observed that 
the veteran was a very poor historian, and no family members 
were around.  After examination, the impression was:  
pneumonia, rule out TB (tuberculosis) versus aspiration; 
hypokalemia; hypoproteinemia, consistent with malnourishment; 
and rule out arthritis, more likely causing left-sided pain 
versus stroke.  

Chest X-rays were done on February 19, 2004 and February 23, 
2004.  On February 19, the impression was bilateral nodular 
lung infiltrates, particularly in the upper lobes.  The 
radiologist said considerations included pneumonia 
(particularly TB) and aspiration pneumonitis.  On 
February 23, the impression was prominent left lung 
infiltrates showing interval progression since February 19, 
with right upper lobe infiltrates unchanged and interval 
development of small bilateral effusions, left greater than 
right.  

A CT (computed tomography) study of the chest was done in 
late February 2004.  The radiologist's impression was:  3-
centimeter spiculated partially contrast-enhancing density, 
right lung apex, highly suspicious of a pulmonary malignancy; 
multiple smaller ill-defined densities in the right upper and 
right lower lobe, could represent metastatic pulmonary 
nodules or infectious parenchymal infiltrates; extensive 
parenchymal infiltrates in the left upper lobe and posterior 
basal segment of the left lower lobe, probably pneumonic 
consolidation; minimal bilateral pleural effusion; and normal 
cardiomediastinal structures.  

In the St. Mary Hospital discharge summary for the 
hospitalization from February 19, 2004 to March 3, 2004, the 
physician stated the veteran does have pneumonia and he does 
have a lung mass, and therefore may have an underlying 
chronic obstructive pulmonary disease.  There was placement 
of a G-tube prior to discharge and the veteran was unable to 
take anything by mouth.  He was transferred to a nursing 
home, and on the admission sheet the reported assessment was 
aspiration pneumonia, G-tube, lung mass, and dementia.  

In late March 2004, the veteran was taken to the emergency 
room of St. Elizabeth Hospital with complaints or respiratory 
distress, wheezing, shortness of breath, and cough.  On the 
report of the admission history and physical examination 
report, it was noted that in the emergency room the veteran 
was found to be dehydrated and was given intravenous fluids 
and oxygen, which helped improve his condition.  His past 
medical history was reported as history of coronary artery 
disease, hypertension, CVA (cerebrovascular accident), 
history of cancer in situ of the lung, chronic airway 
obstruction, and pneumonia.  It was noted that the veteran's 
general appearance was cachectic; chest X-ray showed 
infiltrates.  After examination, the impression was 
aspiration pneumonia, dehydration, hyocalcemia, hyponatremia, 
leukocytosis, and anemia.  

The death summary from St. Elizabeth Hospital shows that the 
veteran died in late March 2004, two days after hospital 
admission.  It was noted that he had been brought to the 
emergency room with respiratory distress and shortness of 
breath and was found to be profoundly dehydrated.  The final 
diagnosis was:  bilateral pneumonia with respiratory failure, 
reason for this admission; dehydration; pancreatitis; 
coronary artery disease; hypertension; and history of 
cerebrovascular accident.  

As outlined above, service medical records and available 
post-service medical records do not show, nor does the 
appellant contend, that any disability listed on the 
veteran's death certificate had its onset in service or that 
arteriosclerosis, hypertension, or lung cancer, was manifest 
within the first post-service year.  Further, the appellant 
has not submitted or identified evidence, nor has she 
contended, that any of those disabilities was causally 
related to service.  There is, therefore, no basis for 
finding any of those disabilities may be service-connected on 
a direct or presumptive basis.  

The appellant contends that the veteran's service-connected 
pleurisy contributed to the veteran's death.  The appellant 
observes that he suffered with pleurisy for many years.  She 
states that the veteran would suffer with pneumonia, and his 
pleurisy would prevent him from getting over the pneumonia.  
She reports the veteran would have a hard time breathing and 
it would hurt him to breathe, which she asserts contributed 
to his health problems with pneumonia and contributed to his 
death.  

Notwithstanding the appellant's contentions, there is no 
competent evidence that supports her claim.  The record does 
not show, nor does the appellant contend, that she has 
specialized education, training, or experience that would 
qualify her to provide an opinion as to whether the veteran's 
service-connected chronic right obliterative pleurisy caused 
or chronically worsened any disability listed on the death 
certificate.  It is now well established that a lay person 
such as the appellant is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and her opinion that the service-connected chronic right 
obliterative pleurisy caused or contributed to the veteran's 
fatal aspiration pneumonia or otherwise contributed to his 
death is therefore entitled to no weight of probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) see also 38 
C.F.R. § 3.159 (a) (competent medical evidence means evidence 
provided by a person who is qualified by education, training 
or experience to offer medical diagnoses, statements or 
opinions).  

The only competent evidence in this regard is squarely 
against the claim.  In November 2004, a VA physician reviewed 
the veteran's claims file, including the private records 
outlined above pertaining to the veteran's medical treatment 
in February 2004 and March 2004 as well as earlier medical 
records in the claims file, including the report of the 
April 1998 VA chest X-ray.  The physician noted that with 
respect to chronic pleurisy the veteran apparently had some 
inflammation in the past that healed with scarring.  The 
physician noted some scarring was visible on the April 1998 
chest X-ray and had not changed since December 1992.  The 
physician said this merely documented an old healed pleurisy 
in the right costophrenic angle/very distal pleural region.  
The physician noted that the veteran became acutely ill in 
March 2004 and was hospitalized with progressive worsening of 
the condition prior to his death.  The physician stated that 
it is his firm belief that the service-connected history of 
pleuritis with residual scarring on a rather small area of 
pleura in the costophrenic angle did not cause or contribute 
at all to the veteran's death.  

In summary, there is no competent evidence showing that the 
veteran's fatal aspiration pneumonia or any underlying or 
contributing cause of death including altered mental state, 
stroke, dehydration, coronary artery disease, anemia, chronic 
airway obstruction, pancreatitis, hypertension, or lung 
cancer had its onset in service, was present within any 
applicable presumptive period following service, or was 
caused or chronically worsened by the veteran's service-
connected chronic right obliterative pleurisy.  Further, 
there is no competent evidence that the veteran's service-
connected chronic right obliterative pleurisy rendered the 
veteran materially less capable of resisting the effects of 
any principal or underlying cause of death or any condition 
that contributed to his death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and service connection for 
the cause of the veteran's death must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


